Case 5:18-cr-20630-JEL-DRG ECF No. 63 filed 05/14/20           PageID.651     Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


THE UNITED STATES OF AMERICA,

                    Plaintiff,                     CRIMINAL NO. 18-20630

v.                                                 HON. JUDITH E. LEVY

LATASHA LONG,

                    Defendant.

                                               /

            ORDER APPOINTING COMPETENCY EXAMINER

      The Court, having ordered a competency evaluation of Defendant (ECF. No.

62), orders that Dr. Steven Miller is appointed to examine the mental condition of

the Defendant, Latasha Long, in accordance with 18 U.S.C. §§ 4241(a), (b), 4247(b)

at the expense of the government. The examination shall be conducted remotely

because of health concerns and limitations imposed by the Covid-19 pandemic.

      It is further ordered that the Defendant must cooperate with the examination

at the times designated by Dr. Miller and the facility where the Defendant is located.

      It is further ordered that Dr. Miller shall prepare, as soon as practical, a written

report that includes (1) the Defendant’s history and present symptoms; (2) a

description of the psychiatric, psychological, and medical tests that were employed

and their results; (3) the examiner’s findings; and (4) the examiner’s opinions as to

                                           1
Case 5:18-cr-20630-JEL-DRG ECF No. 63 filed 05/14/20       PageID.652   Page 2 of 2




diagnosis, prognosis, and whether the Defendant is suffering from a mental disease

or defect rendering him mentally incompetent to the extent that she is unable to

understand the nature and consequences of the proceedings against her or to assist

properly in her defense as required by 18 U.S.C. §§ 4241(b), 4247(c).

      It is further ordered that Dr. Miller promptly furnish within forty-five (45)

days the written report to the Court and provide copies to the Defendant’s attorney,

Doug Mulkoff, and the attorney for the government in accordance with 18 U.S.C. §

4247(c).

      IT IS SO ORDERED.

Date: May 14, 2020                           s/Judith E. Levy
      Ann Arbor, Michigan                    JUDITH E. LEVY
                                             United States District Judge


                          CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on May 14, 2020.

                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




                                         2
